Citation Nr: 1723193	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an autoimmune disability, claimed as lupus, to include as due to undiagnosed illness and/or chemical exposure.

2.  Entitlement to service connection for a hiatal hernia with reflux.  

3.  Entitlement to service connection for a thoracolumbar spine disability, to include scoliosis of the thoracic spine, degenerative changes, and spondylolisthesis (L5).

4.  Entitlement to service connection for diverticulitis.  

5.  Entitlement to a disability rating in excess of 10 percent for palmar and facial erythema.  

6.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS).  

7.  Entitlement to an effective date prior to January 20, 2010, for the grant of service connection for IBS.  

8.  Whether the severance of service connection for livedo reticularis effective February 17, 2011, was proper.
 
9.  Entitlement to an effective date prior to January 20, 2010, for the grant of service connection for livedo reticularis.   

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1979 to January 1980 and in the Army from November 1985 to October 1991, with service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; rating decisions issued in November 2009, July 2010, and March 2011 by the VA RO in Detroit, Michigan; and a rating decision issued in June 2016 by the Evidence Intake Center in Newnan, Georgia.  Jurisdiction over this case is with the VA RO in Detroit, Michigan.     

This case was previously before the Board in May 2011, as to the issues of entitlement to service connection for a hiatal hernia, back disability, and lupus; the severance of service connection for livedo reticularis; an increased rating for palmar and facial erythema; and TDIU.  Those claims were remanded for additional development in May 2011, and they have now been returned to the Board for further appellate action.  

In September 2015, during the pendency of the appeal for a higher initial rating for fibromyalgia, the Veteran was granted a staged rating of 40 percent effective September 26, 2015.  A disability rating of 40 percent is the maximum rating allowable under the 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025, for fibromyalgia.  Then, in a May 2016 rating decision, the Veteran was granted an earlier effective date of October 29, 2012, for the 40 percent rating for fibromyalgia, and he filed a timely notice of disagreement with that decision.  However, as the Veteran has been granted the maximum schedular rating for fibromyalgia for the entire period on appeal, the benefits sought have been granted in full and these issues are no longer on appeal. 

The September 2015 rating decision also discontinued the Veteran's 10 percent evaluation for irritable bowel syndrome (IBS) effective September 26, 2015, on the grounds that the IBS diagnosis was supporting an increased evaluation for fibromyalgia and thus could not be rated independently.  The Veteran submitted a timely notice of disagreement in February 2016.  However, a May 2016 rating decision reinstated the 10 percent rating for IBS back to the original effective date of January 20, 2010.  As the Veteran's disability rating for IBS has been restored in full, the issue of the Veteran's entitlement to a reinstated rating is not on appeal.  

The Veteran initially claimed entitlement to service connection for lupus.  However, his reported symptoms and the diagnoses of record also raise the possibility of Sneddon's syndrome or another autoimmune disorder.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's lupus claim more broadly as a claim for an autoimmune disability.   

The issues of entitlement to service connection for lupus, hiatal hernia, and diverticulitis, and to an increased rating for IBS, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disabilities are not etiologically related to his active service, and degenerative changes and spondylolisthesis did not manifest to a compensable degree within one year of separation from active service.

2.  The Veteran was not provided a rating proposing severance of service connection for livedo reticularis prior to the March 2011 final rating action that severed service connection retroactive to February 17, 2011.

3.  A submission received by VA on January 27, 2004, constitutes a claim for service connection for livedo reticularis, and, in the absence of any action by VA on the claim, it remained pending when the RO awarded service connection for livedo reticularis in a July 2010 rating decision.  

4.  The earliest date of claim subsequent to the February 1999 final rating decision denying entitlement to service connection for diarrhea is the Veteran's January 20, 2010, claim to reopen the issue of entitlement to service connection for IBS.  

5.  The evidence of record does not show that the Veteran's palmar and facial erythema affects 20 percent or more of his entire body or 20 percent or more of exposed areas; or, that he requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.




CONCLUSIONS OF LAW

1.  The Veteran's thoracolumbar spine disabilities were not incurred in or aggravated by active service, and the incurrence or aggravation of degenerative changes and spondylolisthesis of the lumbar spine during active service may not be presumed.  38 U.S.C. §§ 1101, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The severance of service connection for livedo reticularis, effective February 17, 2011, is void ab initio; restoration of service connection is warranted.  38 U.S.C. § 5112 (2016); 38 C.F.R. § 3.105(d) (2016).

3.  The criteria for an effective date of January 27, 2004, but no earlier, for the grant of entitlement to service connection for livedo reticularis have been met.  38 U.S.C. §§ 5107, 5110 (2016); 38 C.F.R. §§ 3.155, 3.400 (2016).

4.  The criteria for an effective date prior to January 20, 2010, for the grant of entitlement to service connection for IBS, have not been met.  38 U.S.C. §§ 5107, 5110 (2016); 38 C.F.R. §§ 3.155, 3.400 (2016).

5.  The criteria for a rating in excess of 10 percent for the Veteran's palmar and facial erythema have not been met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Back Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2016); 38 C.F.R. § 3.303(a) (2016).
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C. §§ 1101, 1112 (2016); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (2016).

In January 2004, the Veteran filed a claim of entitlement to service connection for spine and joint degeneration and spondylolisthesis, asserting that those disabilities were incurred in or aggravated by his active service.  

The Veteran's service treatment records (STRs) are absent complaints of or treatment for a spine disability during active service.  In August 1991, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported back pain at the time of his separation.  Additionally, the Veteran's spine was deemed clinically normal on examination, and the examiner did not otherwise indicate the presence of a back disability at separation.  

Post-service VA medical center (VAMC) treatment notes reflect diagnoses of spondylolisthesis (L5), degenerative joint disease, and scoliosis of the thoracic spine.  The earliest reference in the record to those disabilities is a December 2003 ambulatory care treatment note that refers to them in reference to the Veteran's prior medical history.  However, the Veteran's VAMC treatment records are absent any indication of a link between the Veteran's back disabilities and his active service.

On VA examination in September 2004, the Veteran was noted to have lumbar spine pain with any type of activity, even walking, and cervical and thoracic spine-type fatigue.  It was noted that scoliosis and disc degeneration had been recently diagnosed by the Detroit VAMC.  

At a VA Gulf War examination in September 2013, the examiner noted that the Veteran was diagnosed with scoliosis in 2004, but the exact onset of the condition was unknown.  The Veteran did not report any specific symptoms related to scoliosis.  However, he endorsed daily back pain, with a pain level of 8/10 with bending activity.  

The Veteran was provided a VA thoracolumbar spine examination in March 2015.  He stated that his scoliosis had its onset in 2000 or 2001, and that his spondylolisthesis and degenerative disc disease had their onset in 2003.  The Veteran described his back pain as affecting his mid-lower back, with achiness that traveled to his sides and a pain level of 5/10 on a normal day.  The examination report notes diagnostic testing in April 2009 that showed mild degenerative changes in the distal lumbar spine and testing in August 2003 that showed minimal levoscoliosis of the mid-thoracic spine.  The examiner opined that the Veteran's diagnosed back disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  In this regard, the examiner explained that the Veteran's back disabilities did not have their onset during active service and were not caused by any incident in service, to include service in Southwest Asia during the Gulf War.  In addition, the examiner stated that the back disabilities did not manifest to a compensable degree within one year of separation from service.  

The record is absent any medical evidence linking the Veteran's back disabilities to his active service.  Although the Veteran may sincerely believe that his back disabilities are related to his service, and lay persons are competent to provide opinions on some medical issues, in this case, the question of etiology of the Veteran's back disabilities falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, there is no evidence of record indicating that spondylolisthesis (L5) or degenerative changes of the spine manifested to a compensable degree within one year of the Veteran's October 1991 separation from active service.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran was not treated for or diagnosed with a back disability while in active service and his spine was found to be clinically normal at the time of his separation from active service.  There is no evidence that any back disability manifested within one year following the Veteran's separation from active service, and there is no competent evidence of record indicating that the Veteran's current back disabilities are related to his active service.  Consideration has also been given to whether service connection is warranted for a low back disability as an undiagnosed illness under 38 C.F.R. § 3.317.  However, the March 2015 VA examiner opined that the Veteran's back disabilities are not a result of an undiagnosed illness.  Instead, the Veteran's back disabilities were attributed to specific diagnoses of spondylolisthesis (L5), degenerative joint disease of the spine, and scoliosis of the thoracic spine, which were determined to be unrelated to his active service.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Severance of Service Connection for Livedo Reticularis

Once service connection is granted, it can be severed only upon VA's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2016); see also Daniels v. Gober, 10 Vet. App. 474, 478   (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  Additionally, 38 C.F.R. § 3.105(i) provides that written notice of a proposed severance action should also inform the beneficiary of his or her right to a pre-determination hearing, provided that a request for such a hearing is received within 30 days from the date of the notice. 

Additionally, service connection is protected when in effect for 10 or more years.  See 38 C.F.R. § 3.957 (2016).  However, as service connection for livedo reticularis was in effect for only 13 months, this provision is not for application.

In this case, a July 2010 rating decision granted service connection for livedo reticularis based on the findings of a June 2010 VA examination and assigned a 10 percent rating effective January 20, 2010.  In February 2011, VA obtained a supplemental medical opinion stating that livedo reticularis is an inherited autosomal dominant disorder (i.e., linked to one's genetic makeup) and that it therefore was not caused or aggravated by military service.  Upon receiving that opinion, the VA RO prepared a rating decision, dated March 1, 2011, which severed service connection for livedo reticularis effective February 17, 2011, the date of the supplemental medical opinion.  

In a supplemental statement of the case issued on March 1, 2011, the VA RO mentioned the severance of service connection for livedo reticularis.  However, the Veteran was not sent specific notice with respect to the severance of service connection until March 31, 2011, more than one month after the effective date assigned to the severance action.  The Veteran was informed that he had one year from the date of the letter to appeal the severance decision.  The VA RO never provided the Veteran with a rating that proposed severance of service connection for livedo reticularis, nor did it notify the Veteran that he had 60 days to submit evidence demonstrating his entitlement to service connection and 30 days to request a pre-determination hearing.  Moreover, the effective date of severance pre-dated the notice sent to the Veteran regarding severance.

In light of this procedural history, the Board concludes that VA did not comply with the notification and due process requirements applicable to the severance of a service-connected disability under 38 C.F.R. § 3.105(d).  As the March 2011 severance action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(d), the severance of service connection is void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for livedo reticularis is restored from the date of the severance, February 17, 2011.

Legal Criteria for Effective Dates

In general, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.400 (2016).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r) (2016).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's claims were raised prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Effective Date for Service Connection for Livedo Reticularis

The Veteran disagrees with the assigned effective date of January 20, 2010, for the grant of service connection for livedo reticularis.  

The Veteran filed an original claim for service connection for livedo reticularis on January 27, 2004, and the claim was denied in a March 2005 rating decision.  In response, the Veteran submitted a timely notice of disagreement on June 7, 2005.  The VA RO issued a statement of the case in January 2006, which continued the denial of service connection for livedo reticularis, and on February 16, 2006, the Veteran submitted a timely substantive appeal.  A supplemental statement of the case was issued by the VA RO in August 2008.  In statements submitted in September 2008 and July 2010, the Veteran further expressed his disagreement with the denial of service connection and requested that his pending appeal proceed for consideration by the Board. 

However, on review of the claims file, it appears that no action was taken by the VA RO to certify the Veteran's appeal of his original service connection claim to the Board or by the Board to adjudicate the appeal.  In addition, there is no evidence that the Veteran sought to withdraw his appeal.  Thus, the appeal remained pending.

On January 20, 2010, the Veteran submitted a claim of entitlement to service connection for vasculitis.  In a July 2010 rating decision, the VA RO granted service connection for livedo reticularis, claimed as vasculitis, and assigned an effective date of January 20, 2010, based on the date of the filing of the claim for vasculitis.  

As noted above, the effective date is generally the date of receipt of claim, or date entitlement arose, whichever is later.  As the January 27, 2004, original claim was still pending on January 20, 2010, when the Veteran filed another claim for the same condition, January 27, 2004, is the proper date of claim.   

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefit sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a) (2016).  In DeLisio v. Shinseki, the Court stated that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  25 Vet. App. 45, 56 (2011).  Accordingly, if a claimant filed a claim for benefits for a disability before he or she actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008). 

In the present case, the evidence of record indicates that the Veteran was diagnosed with livedo reticularis at the time he filed his original claim on January 27, 2004.  Specifically, a VA general medical examination dated in August 2003 reflects a diagnosis of livedo reticularis.  Accordingly, entitlement arose with the filing of the Veteran's claim on January 27, 2004.  Therefore, January 27, 2004, the date of the Veteran's original claim, is the proper effective date.

Effective Date for Irritable Bowel Syndrome

The Veteran asserts that he is entitled to an effective date prior to January 20, 2010, for the grant of service connection for IBS.

Historically, on November 18, 1996, the Veteran filed a claim to reopen a previously denied claim of entitlement to service connection for diarrhea.  The claim to reopen was denied in a February 1999 rating decision, and the Veteran was notified of this decision in March 1999.  As the Veteran did not file a timely notice of disagreement with the February 1999 denial, or submit new and material evidence within the appeal period, the decision became final.  On January 20, 2010, the Veteran filed a claim for service connection for IBS.  As the Veteran's IBS symptomatology includes diarrhea, his January 2010 claim is properly construed as a request to reopen the previously denied claim.  In a July 2010 rating decision, the Veteran was granted entitlement to service connection for IBS, effective January 20, 2010, the date of his claim to reopen.  

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted as a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  The Board has reviewed the record and finds that there is no document dated between the VA RO's final denial in February 1999 and the January 20, 2010, request to reopen, that could be construed as a claim of entitlement to service connection for IBS.  While medical treatment records show that the Veteran was treated for diarrhea in October 2007 and diagnosed with IBS in April 2009, those references do not reflect intent to apply for benefits.  Indeed, the Veteran did not file a claim for service connection for that disability until January 2010.  Moreover, even though the date of the Veteran's diagnosis of IBS predates his claim of entitlement to service connection, the earliest date on which service connection can be granted is either the date the entitlement arose, or the date the claim was received, whichever is later in time.  38 C.F.R. § 3.400(q)(2), (r) (2016).  In this case, because the date of the Veteran's most recent request to reopen his claim for service connection for IBS was later in time than the date entitlement arose, the date of the Veteran's claim is, by law, the proper effective date for service connection.  
  
While the Board is sympathetic to the Veteran's belief that he is entitled to an earlier effective date, there is no basis in the record for assigning an effective date earlier than January 20, 2010, for service connection for IBS.  The Board is without authority to grant a claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C. § 7104 (2016); Harvey v. Brown, 6 Vet. App. 416 (1994).  For these reasons, entitlement to an effective date earlier than January 20, 2010, is denied.  38 U.S.C. §§ 5101, 5110 (2016); 38 C.F.R. §§ 3.102, 3.400 (2016). 



Increased Rating for Palmar and Facial Erythema

In January 2004, the Veteran filed a claim for an increased rating for his service-connected palmar and facial erythema, which is rated in accordance with the criteria for dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran asserts that the condition has worsened and thus warrants a disability rating in excess of 10 percent.

Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2016).  

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to this amendment is applicable to the evaluation of the Veteran's skin condition prior to October 23, 2008.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, Diagnostic Code 7806, which applies to the present claim, was not revised in any substantive way in October 2008.

On VA examination in August 2003, palmar erythema was present in both of the Veteran's hands.  It was noted that he also had diffuse erythema all over his body, more so over the trunk with red-mesh like discoloration; however, this was attributed to livedo reticularis.  

In September 2004, VAMC notes reflect that the Veteran's palms and face were very red.  His skin was described as mottled throughout, but this was attributed to Sneddon's syndrome.  

The Veteran was provided a VA skin diseases examination in October 2004.  The examiner wrote, "Examination reveals 12% body surface that is buttock and much of the back covered with mottled net like erythema.  Another 9% of the chest and abdomen is covered by similar rash and as of both forearms covering approximately 6% total body surface area.  The face is quite red, but there is no mottled erythema."  The examiner diagnosed livedo reticularis in a pattern suggesting Sneddon's syndrome.  In an addendum, the examiner noted that the Veteran's palmar erythema covered almost 1-1/2 percent total body surface area and 15 percent of his exposed skin.  

VAMC notes from December 2004 reflect livedo reticularis, especially involving the back, but no other skin rashes were present.  In January 2005, the Veteran was noted to have bilateral palmar erythema.  In November 2005, the Veteran was noted to have no history of facial rash except for erythema.  

In March 2005, the Veteran had a rash over his back, abdomen, and the palms of his hands.  The clinician identified livedo reticularis as the cause of the rash on the Veteran's back and trunk and bilateral palmar erythema as the cause of the rash on his palms.  According to June 2012 VAMC notes, the Veteran had palmar plantar erythema but no other rash.  

The Veteran was provided a skin diseases examination in September 2015.  He reported more excessive dryness of his skin than he had at his previous VA examination and stated that he was concerned his skin condition might impact his ability to obtain employment.  The Veteran had redness of the bilateral palms, which was referred to as eczema.  The examiner noted that the Veteran did not have scarring or disfigurement of the head, face, or neck; there were no benign or malignant skin neoplasms; and there were no systemic manifestations due to any skin diseases.  In addition, the Veteran had not been treated with any oral or topical medication for a skin condition over the prior 12 months.  On physical examination, the Veteran's condition was found to affect less than 5 percent of his total body area and less than 5 percent of his exposed body area.  There was no edema, open areas, tenderness, or skin lesions noted on the Veteran's palms.  No other pertinent findings were made.   

The Board has carefully reviewed the evidence and concludes that a rating in excess of 10 percent for the Veteran's palmar and facial erythema is not warranted.  The Veteran's condition has not required systemic therapy for a total duration of six weeks or more nor has it been found to cover, much less exceed, 20 percent of his entire body or 20 percent of exposed areas during the period on appeal.  In addition, with regard to the findings of erythema on the Veteran's body beyond his palms and face, the Board notes that such findings have been attributed to Sneddon's syndrome and livedo reticularis, rather than palmar and facial erythema.  As the rashes on the Veteran's body are manifestations of separate conditions, they cannot serve as the basis for a higher rating for the Veteran's service-connected palmar and facial erythema.  See 38 C.F.R. § 4.14 (2016).  For these reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for palmar and facial erythema.  

In reaching this conclusion, the Board is mindful of Ardison v. Brown, a case concerning the evaluation of a service-connected disorder that fluctuated in degree, specifically, a skin disorder that had "active and inactive stages," or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  Under Ardison, when there is a history of remission and recurrence of a condition, the VA's duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive phase.  However, a new examination is not warranted in this case, as there is no evidence that the Veteran's palmar and facial erythema has a history of remission and recurrence.  Moreover, the Veteran has been examined multiple times over the course of his appeal and at varying degrees of disability, but at no time has there been a finding that palmar and facial erythema affects 20 percent or more of his entire body or 20 percent of exposed areas.  Consequently, the Board finds the evidence as a whole sufficient to rate the Veteran's skin palmar and facial erythema at all stages of the appeal.  

The Board has also considered whether it would be beneficial to rate the Veteran's symptoms under other Diagnostic Codes, and finds that no other potentially applicable Diagnostic Code would provide a higher rating.  Under Diagnostic Code 7806, dermatitis or eczema may be rated as scars or disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 through 7805), depending upon the predominant disability.  Here, there is no evidence that the Veteran has any scars associated with his palmar erythema.  Thus, Diagnostic Codes 7801 through 7805 do not apply.  With regard to his facial erythema, there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or two or three characteristics of disfigurement, as required for a rating in excess of 10 percent under Diagnostic Code 7800.   

The Board has also considered whether higher ratings are warranted under Diagnostic Codes 7825 (urticaria), 7826 (primary cutaneous vasculitis), or 7827 (erythema multiforme).  Under each of these codes, a 30 percent rating is not warranted unless the disability requires intermittent systemic immunosuppressive therapy.  As noted above, the evidence reflects that the Veteran has not required medication for his palmar and facial erythema.  Thus, a higher rating is not warranted under these codes. 

In conclusion, the evidence does not show that the Veteran's palmar and facial erythema affected 20 percent or more of his entire body or 20 percent or more of exposed areas or required systemic therapy for a total duration of less than 6 weeks during a 12-month period.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2016).  

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.  

Service connection for livedo reticularis is restored effective February 17, 2011.  

Entitlement to an effective date of January 27, 2004, but no earlier, for the establishment of service connection for livedo reticularis is granted.  

Entitlement to an effective date prior to January 20, 2010, for IBS, is denied.  

Entitlement to a rating in excess of 10 percent for palmar and facial erythema is denied.


REMAND

The Board finds that additional development is required before the claims of entitlement to service connection for lupus, hiatal hernia, and diverticulitis, and to a higher rating for IBS, are decided. 

Service Connection for Lupus

The Veteran was provided a VA examination for lupus in March 2015.  The examiner concluded that the Veteran had Sneddon's syndrome, not lupus.  However, it appears the examiner's finding was based on the Veteran's assessment of his condition, rather than on consideration of the medical evidence of record.  Moreover, the examiner did not provide a reasoned medical explanation for that finding or an independent assessment of whether it was supported by medical evidence.  The examiner also failed to address relevant medical evidence of record, including the following:  a VA clinician's notation in December 2004 VAMC records that the Veteran tested negative for lupus anticoagulant, but that lupus was nevertheless suspected due to the presence of livedo reticularis with symptoms of arthritis and hair loss; a September 2008 VAMC treatment note diagnosing lupus based on July 2008 blood test results that were positive for lupus antibodies; and a VA clinician's June 2011 opinion that the Veteran's lupus was controlled and in remission.  

Thus, a new VA examination is necessary in order to clarify the proper diagnosis of the Veteran's claimed disability, with consideration given to the documented diagnoses of lupus and Sneddon's syndrome and to whether any other autoimmune disability is present.  In rendering an opinion regarding service connection, the examiner should also address whether any diagnosed autoimmune disability, to include lupus and Sneddon's syndrome, is related to the Veteran's service-connected livedo reticularis.  

In addition, to the extent that the Veteran is properly diagnosed with Sneddon's syndrome, the March 2015 VA examiner found that service connection was not warranted because it was a genetic disorder that was inherited in an autosomal dominant fashion.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service, or where it preexisted service but was aggravated or worsened beyond its normal progression as a result of service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Moreover, although VA regulations specifically prohibit service connection for congenital defects, if a defect is subject to a superimposed disease or injury, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.    

In this case, the March 2015 VA examiner did not address whether Sneddon's syndrome is a congenital disease or defect; whether it is an acquired disability that underwent a permanent aggravation during the Veteran's active duty service; or whether it was subject to a superimposed disease or injury for which service connection is warranted for the resultant disability.  Thus, on remand, the VA examiner should provide the necessary opinions for determining whether service connection is warranted for any disability deemed to be a congenital or developmental defect.  

Service Connection for Hiatal Hernia

On VA examination in March 2015, the examiner opined that the Veteran's hiatal hernia with reflux "was not caused by an incident that occurred during his period of military service, to include service in the Southwest Asia theater of operations during the Gulf War."  However, there is no indication that this opinion specifically considered the Veteran's competent reports of exposure to toxins during service in Southwest Asia, including sarin and soman nerve gas, anthrax, and pyridostimine bromide, as set forth in his June 2005 lay statement.  Accordingly, remand is warranted to obtain an opinion that addresses the Veteran's assertion that his hiatal hernia with reflux was caused by exposure to toxins during service.  

In addition, the March 2015 examiner stated that the Veteran's hiatal hernia with reflux had resolved because it was asymptomatic for at least the last 10 years.  Specifically, the examiner noted that the record includes medical evidence of a GERD-like condition in December 2003 and treatment for this condition until 2005, but no evidence of medication treatment since then.  In this regard, the Board observes that the Veteran's claim for service connection for a hiatal hernia was filed in January 2004, contemporaneous with his period of treatment.  The requirement of a current disability for purposes of service connection means a disability that is diagnosed at any time during the period on appeal.  Thus, even if the Veteran's hiatal hernia resolved, the examiner must consider whether service connection is warranted for a hiatal hernia disability present at any time since the Veteran filed his claim in January 2004.  For these reasons, the Board finds that the March 2015 VA opinion is inadequate and remand is warranted for a new VA examination.

Service Connection for Diverticulitis
    
The Veteran was provided a VA digestive conditions examination in June 2010.  The examiner did not address the Veteran's contentions regarding diverticulitis or explain the finding that he did not meet the Rome III diagnostic criteria for diverticulitis.  The examiner also did not consider the results of an October 2007 barium enema, which noted the presence of multiple small diverticula in the Veteran's mid and proximal sigmoid colon and gave an impression of diverticulosis.  In this regard, the examiner did not discuss the October 2007 test results or the relationship between the Veteran's documented diverticulosis and the claimed disability of diverticulitis.  Finally, there is no indication that the June 2010 opinion specifically considered the Veteran's competent reports of exposure to toxins during service in Southwest Asia.  For these reasons, the Board finds that the June 2010 VA opinion is inadequate and remand is warranted for a new VA examination.

Increased Rating for Irritable Bowel Syndrome

With regard to the claim of entitlement to an increased rating for IBS, the Veteran was afforded a VA digestive conditions examination in June 2010.  The examiner found that the Veteran met the Rome III diagnostic criteria for IBS.  Specifically, the Veteran reported suffering from recurrent abdominal discomfort at least three days per month over the past three months and abdominal pain that improved after a bowel movement most of the time.  The condition affected what time the Veteran ate his meals, where he ate, and what he ate.  He reported having a very limited diet.  The Veteran described his condition since onset as progressively worse, and he endorsed pain and significant effects on his usual occupation.  At the time, his only treatment was monitoring his diet.  

VAMC treatment notes from May 2014 reflect the Veteran's report that his "whole life revolves around his IBS."  He stated that when he went out of the house, he had to make specific diet choices, since he might not have access to a toilet in case of diarrhea.  In addition, he said that IBS affected his ability to work, as he was sometimes up in the middle of the night having loose stools and might have as many as four to six within a few hours.  In September 2014, the Veteran was provided a VA Gulf War examination.  At that time, he reported having diarrhea "a couple times per week"; four to six bowel movements per day, but only four stools per day; pain in his left upper quadrant that sometimes improved with a bowel movement, but not always; one stool per week that was difficult to pass; regular gas; and a feeling of bloating at times.  The Veteran felt his condition was getting progressively worse over time.   

Based on the May 2014 and September 2014 reports of symptomatology, it appears that the Veteran's IBS has increased in severity since his last VA digestive conditions examination in June 2010.  Therefore, the Board finds that a new VA examination is warranted to determine the current level of severity of all impairment resulting from the Veteran's service-connected IBS.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

In addition, the TDIU issue is intertwined with the remanded rating claim and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any autoimmune disability, to include Sneddon's syndrome and lupus.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should identify all diagnosed autoimmune disabilities, and provide the following opinions for each such disability:

Is the disability an undiagnosed symptom of a service-connected disability for which the Veteran is already compensated? 

Is the disability a congenital defect, or a disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The examiner must offer the opinion in the terms as listed above.

If the disability is considered a congenital defect, is it at least as likely as not (50 percent or better probability) that it was subject to, or aggravated by, a superimposed disease or injury during active service, which resulted in additional disability, or was any increase in severity due to the natural progress of the disability?

If the disability is considered a disease, is it at least as likely as not (50 percent or better probability) that the disability is related to the Veteran's service in Southwest Asia or otherwise related to service?  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  The examiner is to specifically consider the Veteran's contentions that he has an autoimmune disability caused by exposure to toxins in Southwest Asia, to include sarin and soman nerve gas, anthrax, and pyridostimine bromide.        

If not, is it at least as likely as not (50 percent or better probability) that the disability was caused or aggravated by a service-connected disability?  The examiner should specifically address whether there is a relationship between the Veteran's service-connected livedo reticularis and any diagnosed autoimmune disorder.  

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his diverticulitis.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should specifically address whether the Veteran had a diverticulitis disability at any time during the period on appeal.  The examiner should specifically address the evidence of diverticulosis in VA medical center treatment records from October 2007.  If diverticulitis is diagnosed at any time during this period, the examiner should provide the following opinions:

Is the Veteran's diverticulitis an undiagnosed symptom of a service-connected disability for which he is already compensated? 

If not, is it at least as likely as not (50 percent or better probability) that the Veteran's diverticulitis is related to his service in Southwest Asia or otherwise related to service?  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  The examiner is to specifically consider the Veteran's contentions that diverticulitis was caused by exposure to toxins in Southwest Asia, to include sarin and soman nerve gas, anthrax, and pyridostimine bromide.   

If not, is it at least as likely as not (50 percent or better probability) that diverticulitis was caused or aggravated by a service-connected disability? 

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his hiatal hernia.  The examiner must review the claims file and must note that review in the report.  Any indicated testing should be conducted.  

Based upon the examination results and a review of the record, the examiner should specifically address whether the Veteran had a hiatal hernia disability at any time during the period on appeal.  The examiner should specifically address the evidence of treatment for a GERD-like condition in VA medical center treatment records from 2003, 2004, and 2005.  If a hiatal hernia is diagnosed at any time during this period, the examiner should provide the following opinions:

Is the Veteran's hiatal hernia an undiagnosed symptom of a service-connected disability for which he is already compensated? 

If not, is it at least as likely as not (50 percent or better probability) that the Veteran's hiatal hernia is related to his service in Southwest Asia or otherwise related to service?  The examiner should presume that the Veteran is a reliable historian as to his descriptions of in-service injury and symptoms since service.  The examiner is to specifically consider the Veteran's contentions that a hiatal hernia disability was caused by exposure to toxins in Southwest Asia, to include sarin and soman nerve gas, anthrax, and pyridostimine bromide.    

If not, is it at least as likely as not (50 percent or better probability) that the Veteran's hiatal hernia was caused or aggravated by a service-connected disability?  

The rationale for all opinions expressed must be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected irritable bowel syndrome (IBS).  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected IBS under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of IBS on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

6.  Confirm that all examination reports and opinion comport with this remand and undertake any other development determined to be warranted.  

7.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


